MEMORANDUM OF DECISION
After a jury-waived trial in the District Court, Bath, the defendant was convicted of one count of criminal trespass, 17-A M.R.S.A. § 402 (1983), and two counts of assault, 17-A M.R.S.A. § 207 (1983). The trial court found that the defendant assaulted both Clifford and Edith Trebilcock. The Superior Court, Sagadahoc County, denied the defendant’s appeal of the two assault convictions. The defendant now seeks reversal of the two assault convictions before this Court. He first contends that there was insufficient evidence to support his conviction for assaulting Edith Tre-bilcock. He then asserts that he was erroneously convicted for assaulting Clifford Trebilcock in light of evidence indicating that he acted in self-defense.
A careful review of the record reveals that the evidence, although circumstantial, was sufficient to support the defendant’s conviction for assaulting Edith Trebilcock. See State v. Crosby, 456 A.2d 369, 370 (Me.1983). Further, regarding the assault upon Clifford Trebilcock, the evidence shows that the defendant was the initial aggressor and therefore ineligible to assert self-defense. See 17-A M.R.S.A. § 108(1)(B) (1983); State v. O’Brien, 434 A.2d 9, 13 (Me.1981). Accordingly, because both issues raised by the defendant are without merit, we affirm the convictions.
The entry shall be:
Judgments affirmed.
All concurring.